76 Ill. App.2d 41 (1966)
221 N.E.2d 798
People of the State of Illinois, Plaintiff-Appellee,
v.
Bruce Thurman, Defendant-Appellant.
Gen. No. 50,306.
Illinois Appellate Court  First District, Second Division.
October 25, 1966.
Norman Nelson, Jr., of Chicago, for appellant.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Lawrence Genesen, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE BRYANT.
Judgment of conviction affirmed.
Not to be published in full.